Citation Nr: 0929410	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  02-17 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left eye macular 
degeneration, to include as secondary to service-connected 
chorioretinitis of the right eye.  

2.  Entitlement to an increased rating for chorioretinitis of 
the right eye, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for left eye 
macular degeneration, and denied an increased rating for 
right eye retinitis, currently evaluated as 30 percent 
disabling.  The Veteran was scheduled for a May 2005 RO 
hearing, but did not appear.  A later May 2005 informal RO 
conference report shows that he decided not to have a formal 
hearing.

In a February 2006 decision, the Board remanded this case for 
additional development.  Subsequently, in March 2009, the 
Board sought an opinion from the Veterans Health 
Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to 
this request, the Board received a VHA opinion from an eye 
specialist, dated in May 2009, and it is associated with the 
claims file.  The case is now ripe for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left eye disability, to include macular degeneration of 
the left eye, was not shown during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of macular degeneration of 
the left eye and any incident of service; the preponderance 
of the evidence is against a finding that the Veteran's 
service-connected right eye disability caused or aggravated a 
left eye disability, to include macular degeneration.  

2.  The Veteran's service-connected chorioretinitis of the 
right eye is productive of light perception only or 
essentially blindness, having best vision of counting fingers 
at one foot; however, there is no blindness in the 
nonservice-connected left eye.


CONCLUSIONS OF LAW

1.  Left eye macular degeneration was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for a disability rating greater than 30 
percent for chorioretinitis of the right eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.350, 3.383, 4.1-4.7, 4.21, 4.75, 
4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Code 6070 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2001, March 2005, March 2006, and September 2006 letters sent 
to the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2001, March 2005, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the September 2006 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2005, March 2006, and September 
2006, after the decision that is the subject of this appeal.  
As to any timing deficiency with respect to this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's service connection and increased 
rating claims, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service-connected 
right eye disability.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  It is 
also pertinent to note that he is being represented by 
Disabled American Veterans and that organization has 
submitted relevant written argument regarding the increased 
rating claim at issue.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the increased 
rating claim, the Veteran received VA examinations in 
November 2000, October 2001, February 2005, July 2006, and 
August 2007, which were thorough in nature and adequate for 
the purposes of deciding the increased rating claim.  With 
respect to the service connection claim, there were 
conflicting medical opinions in the evidence of record with 
regard to whether the Veteran's service-connected right eye 
disability aggravated his macular degeneration of the left 
eye.  Therefore, the Board sought an opinion from the VHA 
which was obtained in May 2009.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Prinicpi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a left eye disability, to include 
macular degeneration of the left eye.  A left eye 
examination, conducted in October 1953, was reported to be 
negative.  Medical records also show left eye vision at 20/20 
upon April 1954 and May 1954 evaluations, and also upon the 
Veteran's separation examination in January 1955.  In regard 
to his right eye, in October 1953, the Veteran was 
hospitalized and diagnosed with chorioretinitis of the right 
eye, with loss of vision.      

In March 1955, approximately 2 months after the Veteran's 
period of active service, he underwent a VA examination.  At 
that time, he stated that during service, he developed an 
infection in his right eye and was diagnosed with 
chorioretinitis.  Despite medical treatment, he lost vision 
in his right eye.  According to the Veteran, his vision was 
good in his left eye.  The physical examination showed that 
there was a large atrophic area of the retina and choroid in 
the right eye which involved the macula and thus, accounted 
for the marked loss of vision.  Right eye vision was not 
correctible with lens; left eye vision was 20/20.  The 
diagnosis was of chorioretinitis of the right eye, and left 
eye vision of 20/20.     

By a March 1955 rating action, the RO granted service 
connection for chorioretinitis of the right eye and assigned 
a 30 percent disability rating under Diagnostic Code 6070, 
effective from January 9, 1955, for the service-connected 
right eye disability.  The RO also granted entitlement to 
special monthly compensation for blindness in one eye, 
effective from January 9, 1955. 

A VA examination was conducted in May 1984.  At that time, 
examination of the Veteran's left eye showed that it was in 
excellent condition.  Examination of his right eye showed a 
large chorioretinal scar.  The impression was of a large 
chorioretinal scar of the right eye, and normal ocular status 
of the left eye.      

In a private medical statement from T.F.S. (initials used to 
protect privacy), M.D., dated in February 1988, Dr. S. stated 
that he had known the Veteran since May 1964, at which time 
the Veteran was found to have a positive skin test.  The 
Veteran gave a history of contact with tuberculosis and of 
chorioretinitis with visual loss in the right eye.  The 
Veteran's chest x-ray revealed only sticky linear densities.  
According to Dr. S., the Veteran's chorioretinitis and visual 
loss were due to tuberculosis which was currently inactive.         

In April 1988, the Veteran underwent a VA examination.  The 
physical examination indicated that the macula area of the 
right eye showed old chorioretinitis.  Examination of the 
left eye showed normal fundus.    

In May 2000, the Veteran filed an increased rating claim for 
right eye retinitis, stating that his eyesight had worsened.  
He specified in a later statement that he could not see at 
night to drive and had a hard time reading.  The Veteran 
further noted that sunlight hurt his eyes.  

A VA examination was conducted in November 2000.  At that 
time, the Veteran stated that his ophthalmologist had 
informed him that he had macular degeneration of the left 
eye.  Upon physical examination, the Veteran could count 
fingers at one foot with uncorrected vision in the right eye.  
There was no improvement with correction.  His vision in the 
left eye was 20/30, without any correction, and no 
improvement with correction.  The Veteran's near vision 
uncorrected was 20/800 on the right, not correctable with any 
lenses.  His left eye uncorrected near vision was 20/100, and 
corrected was 20/20.  Fundus examination on the right showed 
a large chorioretinal scar in the center of his macula.  He 
also had a smaller chorioretinal scar along the temporal 
arcade.  The assessment was of chorioretinal scar in the 
right eye involving the macula, with poor vision.  There was 
no evidence of active inflammation.  The examiner stated that 
on a more probable than not basis that represented a severe 
disability.  The examiner also diagnosed the Veteran with 
age-related macular degeneration of the left eye, which on a 
more probable basis represented none to mild disability; mild 
nuclear sclerotic cataract in both eyes; and borderline(-
high) intraocular pressure in both eyes.      

In a private medical statement from S.S., M.D., dated in 
March 2001, Dr. S. stated that the Veteran had macula 
degeneration of the left eye with 20/30 vision.  Dr. S. 
further indicated that the Veteran had a chorioretinal scar 
from previous chorioretinitis of the right eye, with count-
finger vision.          

In October 2001, the Veteran underwent a VA examination.  At 
that time, he stated that he was experiencing reduced visual 
field in his left eye.  Upon physical examination, the 
Veteran's distant visual acuity without correction in the 
right eye allowed him to count fingers at one foot eccentric, 
and was 20/60 in the left eye. With correction, vision was 
improved to 20/40 in the left eye.  There was no improvement 
of vision obtained with correction in the right eye.  Near 
vision was 20/25 in the left eye and not improved in the 
right eye.  Visual field testing with confrontation method 
showed constriction of the nasal field in the right eye and 
full field in the left.  It was noted, however, that Goldman 
visual field testing performed in November 2001 showed 
constriction of peripheral visual field superiorly and 
nasally in left eye, and also slightly inferiorly, which 
could be secondary to low tension glaucoma.  Dilated fundus 
examination over the right eye showed pigmented chorioretinal 
scar in macula and a few drusen at the temporal edge of the 
scar.  The impression was significant reduction of vision in 
the right eye secondary to extensive chorioretinal scar in 
the macula; age-related macular degeneration, non-
extrudative, left eye; early cortical cataractous changes, 
both eyes, visually insignificant; and low tension glaucoma 
suspect with normal high intraocular pressure.  In a December 
2001 VA addendum, the examiner from the October 2001 VA 
examination stated that on a more probable than not basis, 
the above-mentioned three conditions were not secondary to 
the service-connected right eye disorder.

A VA examination was conducted in February 2005.  At that 
time, the Veteran stated that he was having trouble seeing at 
night.  The physical examination showed that the right eye 
uncorrected acuity included distance vision with finger count 
at one foot and near vision was greater than 20/800.  There 
was no improvement with corrective prescription.  There was 
moderate nuclear sclerosis in the right eye.  The macula 
showed heavy retinal pigment epithelium atrophy from the 
optic nerve to the macula.  Retinal pigment epithelium 
atrophy was inferior to macula as well. Foveal reflex was 
absent in the right eye.  Left eye uncorrected distance 
vision was 20/60.  Near vision was 20/200.  Visual acuity 
with current prescription for distance vision was 20/50.  
Distance vision in the left eye with corrected vision was 
20/40. The diagnosis was history of chorioretinitis in the 
right eye with central scotoma 1953; functional impairment, 
severe in the right eye and loss of depth perception. 
Additional issues were noted as normal tension versus primary 
open angle glaucoma in both eyes; there was moderate inferior 
nasal visual field loss, left eye greater than the right, 
consistent with glaucoma; mild to moderate cataracts and 
dermatochalasis in both eyes; and macular degeneration in the 
left eye.  There also was superior visual field loss in the 
right eye, greater than left. 

In a private medical statement from H.S.B., M.D., dated in 
March 2005, Dr. B. stated that the Veteran's vision measured 
20/200 in the right eye and 20/50 in the left.  The Veteran 
had significant retinal atrophy consistent with macular 
degeneration, which was the primary cause for the decrease in 
vision.  In addition, he had some mild to moderate cataracts, 
which were playing a minor role.  The visual field showed 
extensive loss in the right eye, consistent with retinal 
abnormality.  The left eye also showed some paracentral 
abnormality also consistent with macular change.  Dr. B. 
suspected glaucoma based on the appearance of the optic 
nerves.  He stated that in terms of "improving vision" in 
the right eye, he felt it primarily was related to macular 
degeneration.

In March 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from December 1993 to 
March 2005.  The records show that in a March 2005 eye 
examination, the Veteran's vision measured 20/800 in the 
right eye, uncorrected.  There was no improvement with 
corrective prescription.  In the left eye, the Veteran's 
uncorrected distant vision measured 20/200.  With correction, 
vision was improved to 20/40 in the left eye.       

Pursuant to the Board's February 2006 remand decision, the 
Veteran underwent a VA examination in July 2006.  The 
examination was conducted by an optometrist.  The physical 
examination showed that in the Veteran's left eye, the 
uncorrected near vision measured 20/300.  With correction, 
vision was improved to 20/50.  The impression was of history 
of chorioretinitis of the right eye with no current 
inflammation.  The functional impairment was severe.  The 
Veteran was also diagnosed with central vision loss in the 
left eye which was secondary to the combination of dry 
macular degeneration and cataracts.  The VA optometrist 
opined that it was just as likely as not that the Veteran's 
service-connected right eye disability had aggravated the 
macular degeneration in his left eye.  According to the 
optometrist, the basis of her opinion was that if the Veteran 
had not lost complete central vision in the right eye from 
chorioretinitis, he just as likely as not would have had 
useable central vision in the right eye.  She further opined 
that the loss of chronic vision in the right eye from 
chorioretinitis had chronically worsened the visual outcome 
of the Veteran's macular degeneration in the left eye, 
thereby aggravating it.      

In August 2007, the Veteran underwent a VA examination which 
was conducted by an ophthalmologist.  At that time, the 
Veteran noted that he had undergone cataract surgery three 
months ago in both eyes with no improvement of vision in the 
right eye and possibly some worsening of vision in the left 
eye.  The physical examination showed that distant visual 
acuity of the right eye without correction was count fingers 
at 1 foot eccentric.  Visual acuity of the left eye without 
correction was 20/100.  With correction, vision in the left 
eye improved to 20/70 -1.  No improvement was achieved in the 
right eye.  Confrontation visual field testing showed visual 
field defect superiorly and temporally in the right eye and 
nasally in the left eye.  Dilated fundus examination of the 
right eye was significant for pigmented macular scar without 
associated subretinal hemorrhage or fluid.  The diagnoses 
were macular scar in the right eye secondary to remote 
tuberculosis chorioretinitis, and age-related macular 
degeneration, non-exudative in the left eye.  The examiner 
stated that it was unlikely that macular aging in the right 
eye had contributed to further visual loss or enlargement of 
central scatoma in the right eye as the Veteran's visual 
acuity had been measuring in the same range since active 
lesion and development of chorioretinal scars in 1955.      

After the August 2007 VA examination was conducted, the RO 
determined that the examination was insufficient.  The 
examiner did not address the pertinent question of whether it 
was at least as likely as not that the Veteran's service-
connected right eye disability caused or aggravated any left 
eye disease that was present, to include macular 
degeneration.      

In April 2008, the examiner from the Veteran's August 2007 VA 
examination provided an addendum to the August 2007 VA 
examination report.  However, in the addendum, the examiner 
once again did not address the aforementioned pertinent 
question.  Thus, in September 2008, the examiner provided an 
additional addendum to the August 2007 VA examination report.  
In the addendum, the examiner stated that the Veteran had a 
history of chorioretinal scarring in his right eye, which had 
been related to a tuberculosis infection and development of 
secondary chorioretinitis.  On his most recent VA 
examination, which was conducted in August 2007, the Veteran 
had best correctable visual acuity of count fingers at one 
foot excentric in the right eye and 20/70 in his left eye.  
According to the examiner, it was his impression that the 
Veteran had development of early non-exudative macular 
degeneration in his left eye.  The examiner opined that it 
was quite unlikely that the Veteran's pre-existing 
chorioretinitis in his right eye had posed or aggravated the 
age-related macular degenerative changes in his left eye.    

In a March 2009, the Board sought an opinion from the VHA.  
Specifically, the Board noted that the evidence of record 
contained conflicting medical opinions with regard to whether 
the Veteran's service-connected right eye disability 
aggravated his macular degeneration of the left eye.  Thus, 
the Board requested that an ophthalmologist review the claims 
file and provide an opinion regarding whether it was at least 
as likely as not (50 percent or greater degree of 
probability) that the Veteran's service-connected right eye 
disability caused or aggravated his nonservice-connected left 
eye disorder, to include macular degeneration, beyond the 
natural progress of the disease.      

In a May 2009 VHA opinion, C.G., M.D., a VA ophthalmologist, 
stated that she had made a complete review of the Veteran's 
claims file regarding his ophthalmic condition.  Dr. G. 
indicated that the Veteran had chorioretinal scarring in his 
right eye with stable visual acuity at count fingers since 
1955.  The chorioretinal disease of the right eye had been 
attributed to tuberculosis chorioretinitis.  The evidence of 
record showed that the Veteran had never been noted to have a 
recurrence of chorioretinitis in either eye.  The Veteran had 
normal visual acuity and retinal examination of the left eye 
per record through 1984.  Subsequent examination notes 
reported macular atrophy and drusen consistent with non 
exudative age-related macular degeneration of the left eye.         

According to Dr. G., chorioretinitis was an inflammatory 
process and differed from a degenerative process.  Typically, 
with active chorioretinitis, the retina appeared white and 
may have associated hemorrhage.  The damage to retinal nerve 
cells occurred primarily from inflammatory cells and whatever 
inciting agent initiated the process (i.e. virus, bacteria, 
tubercle bacillus).  Non exudative macular degeneration 
occurred from a slow withering away of retinal photoreceptors 
and retinal pigment epithelium.  It was a multifactorial 
disease and damage resulted from factors such as ocidative 
stress, underlying vascular disease, and genetic 
susceptibility causing early cell death.  It clinically 
appeared as a loss or disruption of tissue (photoreceptors 
and retinal pigment epithelium).      

Dr. G. further stated that from the examination notes of 
record, the clinical description of the Veteran's retina was 
consistent with non exudative macular degeneration and not 
chorioretinitis in the left eye.  Macular degeneration 
typically presented later in life, as in the case of the 
Veteran.  It was the leading cause of blindness in patients 
over 65 in the United States.  According to Dr. G., it was 
not uncommon for patients with a prior history of monocular 
chorioretinitis and poor vision, to later develop a different 
ocular problem completely unrelated to the chorioretinitis 
(i.e. glaucoma, cataract, macular degeneration) in the 
unaffected eye.  Age-related macular degeneration was a 
distinct clinical disease from chorioretinitis, and from the 
provided records appeared to be the main cause of the 
Veteran's more recent decline in visual acuity in the left 
eye.  The right eye had had poor vision for over 40 years.  
Thus, Dr. G. concluded that it was less likely as not that 
the Veteran's chorioretinitis in the right eye caused or 
aggravated the left eye age-related macular degeneration and 
decreased visual acuity.  Dr. G. stated that she was in 
agreement with the VA ophthalmologist regarding this matter.      


III.  Service Connection Claim

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.   Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The Court has held that, when aggravation 
of a veteran's non-service-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected, at 
least to the extent of the aggravation.  Allen, 7 Vet. App. 
at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.


Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for left eye macular 
degeneration, to include as secondary to his service-
connected right eye disability.  

While the Veteran's service treatment records show that in 
October 1953, he was diagnosed with chorioretinitis of the 
right eye, the records are negative for any complaints or 
findings of a left eye disability, to include macular 
degeneration of the left eye.  The records reflect that upon 
the Veteran's separation examination in January 1955, his 
left eye vision was 20/20.  

The first medical evidence of record of a left eye disability 
was in November 2000, over 45 years after the Veteran's 
separation from military service.  At that time, the Veteran 
was diagnosed with age-related macular degeneration of the 
left eye.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years (here more than 45 years) could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In this case, there is no medical evidence or competent 
opinion of record which links the Veteran's currently 
diagnosed macular degeneration of the left eye to his period 
of active military service.  There is no contemporaneously 
recorded medical or lay evidence of continuity of left eye 
symptomatology until decades post-service.  Rather, the left 
eye disability has been linked to the Veteran's age and has 
been characterized as age-related macular degeneration.  As 
noted by Dr. G. in the VHA opinion, macular degeneration 
typically presented later in life, as in the case of the 
Veteran.  The primary contention on appeal is that the 
Veteran's service-connected right eye disorder caused or 
aggravated his left eye disorder.
In regard to the question of whether there is a relationship 
between the Veteran's service-connected right eye disability 
and his macular degeneration of the left eye, the Board notes 
that there is no medical evidence or competent opinion of 
record which shows that the Veteran's service-connected right 
eye disability caused him to develop macular degeneration of 
the left eye.  [Emphasis added.]  With respect to 
aggravation, the Board observes that there are discrepancies 
in the medical opinions of record as to whether the Veteran's 
service-connected chorioretinitis of the right eye aggravated 
his macular degeneration of the left eye.  [Emphasis added.]  
In this regard, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

On the one hand, the VA optometrist from the Veteran's July 
2006 VA examination opined that the Veteran's service-
connected chorioretinitis of the right eye aggravated his 
macular degeneration of the left eye.  The optometrist 
reasoned that if central vision had not been lost in the 
right eye, the Veteran just as likely would have had useable 
central vision in the right eye.  She further opined that the 
loss of chronic vision in the right eye from chorioretinitis 
had chronically worsened the visual outcome of the Veteran's 
macular degeneration in the left eye, thereby aggravating it.  
This opinion, therefore, supports the Veteran's contention of 
aggravation and is supported by a rationale.  

On the other hand, the VA ophthalmologist from the Veteran's 
August 2007 VA examination provided an opinion that opposed 
the Veteran's contention of aggravation.  The VA 
ophthalmologist specifically concluded that the Veteran's 
left eye macular degeneration was age-related and non-
exudative.  He further opined that it was quite unlikely that 
the Veteran's pre-existing chorioretinitis in his right eye 
had posed or aggravated the age-related macular degenerative 
changes in his left eye.  In order to clarify the conflicting 
opinions, the Board sought a VHA opinion which was received 
in May 2009.  In the VHA opinion, Dr. G., also an 
ophthalmologist, concurred with the VA ophthalmologist from 
the Veteran's August 2007 VA examination.  Dr. G. stated that 
age-related macular degeneration was a distinct clinical 
disease from chorioretinitis, and from the provided records 
appeared to be the main cause of the Veteran's more recent 
decline in visual acuity in the left eye.  The right eye had 
had poor vision for over 40 years.  Thus, Dr. G. concluded 
that it was less likely as not that the Veteran's 
chorioretinitis in the right eye caused or aggravated the 
left eye age-related macular degeneration and decreased 
visual acuity.   

In the instant case, the Board places greater weight on the 
opinions from the VA ophthalmologists, namely the VA 
ophthalmologist from the Veteran's August 2007 VA examination 
and Dr. G., the VA ophthalmologist who provided the May 2009 
VHA opinion, because such clinicians have more extensive 
education and training in the area of diagnosing eye disease 
and in determining the etiology of same.  These opinions are 
also supported by a rationale and a review of the relevant 
medical evidence in the claims file.  Because they are both 
ophthalmologists and specially trained in the area of eye 
diseases, the Board must accord considerable weight to their 
opinions, and, as such, given that their opinions oppose 
rather than support the Veteran's claim, secondary service 
connection is not warranted.  38 C.F.R. § 3.310; Allen, 
supra.   

The Board has considered the Veteran's statements to the 
effect that his macular degeneration of the left eye is 
either linked to his period of active military service, or, 
in the alternative, that his macular degeneration of the left 
eye was caused or aggravated by his service-connected right 
eye disability.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, supra.  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his currently diagnosed macular degeneration of 
the left eye is either linked to his period of active 
military service, or, in the alternative, was caused or 
aggravated by his service-connected right eye disability, is 
not competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for left eye macular degeneration, to 
include as secondary to his service-connected chorioretinitis 
of the right eye.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Increased Rating Claim

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Codes 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. §§ 3.50(a)(4), 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

The applicable VA regulation permits compensation for a 
combination of service- connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for nonservice-connected disability 
absent specific authorization by statute).

The Veteran's service-connected chorioretinitis of the right 
eye is currently evaluated at 30 percent disabling under 
Diagnostic Code 6070, blindness in one eye, having only light 
perception, with normal vision in the other eye at 20/40.  38 
C.F.R. § 4.84(a).  He also is in receipt of special monthly 
compensation for blindness in one eye under 38 U.S.C.A. § 
1114(k).    

The Veteran is currently blind in the right eye as best 
vision was counting fingers at one foot per the November 
2000, October 2001, February 2005, and August 2007 VA 
examinations.  38 C.F.R. §§ 3.50(a)(4), 4.79.  However, 
because the Veteran is not blind in his nonservice-connected 
left eye (best-corrected vision was 20/70 in the August 2007 
VA examination; 20/50 in the July 2006 VA examination; 20/40 
in the February 2005 and October 2001 VA examinations; and 
20/30 in the November 2000 VA examination), his service-
connected disability in his right eye must be rated as if his 
left eye had normal vision at 20/40.  Private medical 
statements and VA treatment records also do not demonstrate 
left eye blindness.  This conclusion is drawn irrespective of 
the fact that 38 C.F.R. § 4.78 (computing aggravation), 
appears to require consideration of both eyes.  Villano, 10 
Vet. App. at 250.

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability percentage evaluation of 30 percent under 
Diagnostic Code 6070.  Thirty percent is the maximum 
schedular amount available for blindness in the right eye, 
with no blindness in the left eye.  A higher evaluation, 40 
percent, would require that the loss of vision in the left 
eye be service-connected and be at least 20/50.  Although the 
Veteran's loss of vision in the left eye was shown to be 
20/50 in the July 2006 VA examination, the fact remains that 
the Veteran's left eye is not service-connected.    

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the other nonservice-connected left eye; (b) enucleation of 
the right eye; or (c) serious cosmetic defect.  38 C.F.R. §§ 
3.383, 4.80.  Such is not shown here.  As discussed above, 
the most recent visual acuity in the Veteran's left eye is 
20/70.  The service-connected right eye has not been 
enucleated.  Additionally, only loss of visual acuity is 
before the Board; the RO has not recognized any cosmetic 
defect as entitled to compensation.

The Board has considered other potentially applicable rating 
criteria as well, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  As the Veteran clearly retains both eyes, the 
provisions of Diagnostic Code 6066 for anatomical loss of one 
eye are not for application.  An evaluation in excess of 30 
percent is not available under Diagnostic Code 6080, 
pertaining to impairment of field of vision.  In this regard, 
the RO has not recognized impairment in field vision of the 
right eye due to a disease of the optic nerve.  See 38 C.F.R. 
§ 4.76.  Finally, there is no evidence of diplopia, such that 
the provisions of Code 6090 are also not in order.

The Board acknowledges the Veteran's contentions that his 
overall vision is worse than reflected by the assigned 
rating, and that he has problems driving at nighttime.  
However, insofar as the service-connected right eye has been 
rated as being blind, and the nonservice-connected left eye 
does not meet the criteria for "blindness" under 38 C.F.R. 
§ 4.79, a higher rating is simply not warranted.  The Board 
emphasizes that the Veteran also has several significant 
nonservice- connected conditions that affect both eyes, 
including glaucoma and cataracts.

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for chorioretinitis of the right eye.  
38 C.F.R. § 4.3.  The Board has considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert, 1 Vet. App. at 49, 55-57.           


V.  Extraschedular Rating

The Board also has considered whether a referral for 
consideration of an extraschedular rating is warranted.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate.  There has been no showing by the veteran that his 
service-connected right eye disorder has necessitated any let 
alone frequent hospitalizations or has caused a marked 
interference with employment or other comparable effects.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  Thun, supra; see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for left eye macular 
degeneration, to include as secondary to service-connected 
chorioretinitis of the right eye, is denied.  

Entitlement to a rating in excess of 30 percent for 
chorioretinitis of the right eye is denied.   




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


